Exhibit 10.3
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
the 1st day of May, 2009, by and among THE ST. JOE COMPANY, a Florida
corporation, ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited
liability company, ST. JOE FINANCE COMPANY, a Florida corporation, ST. JOE
RESIDENTIAL ACQUISITIONS, INC., a Florida corporation, the LENDERS listed on the
signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as Administrative
Agent.
RECITALS:
     The Borrower, the Initial Guarantors, the Administrative Agent and the
Lenders have entered into a certain Credit Agreement dated as of September 19,
2008, as amended by a First Amendment to Credit Agreement dated October 30, 2008
and a Second Amendment to Credit Agreement dated February 20, 2009 (referred to
herein, as so amended, as the “Credit Agreement”). Capitalized terms used in
this Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.
     The Borrower and Initial Guarantors have requested the Administrative Agent
and the Lenders to (i) change the definition of “Change in Control” within the
Credit Agreement and (ii) add new Section 5.40 to the Credit Agreement, as set
forth herein. The Lenders, the Administrative Agent, the Initial Guarantors and
the Borrower desire to amend the Credit Agreement upon the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Initial
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:
     SECTION 1. Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.
     SECTION 2. Amendments. The Credit Agreement is hereby amended as set forth
in this Section 2.
     SECTION 2.01. Amendment to Section 1.01. The definition of “Change in
Control” set forth in Section 1.01 of the Credit Agreement is amended and
restated to read in its entirety as follows:
     “Change in Control” means the occurrence after the Closing Date of any of
the following: (i) any Person or two or more Persons acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934)

 



--------------------------------------------------------------------------------



 



of 25% or more of the outstanding shares of the Voting Stock of the Borrower; or
(ii) as of any date a majority of the board of directors of the Borrower
consists of individuals who were not either (A) directors of the Borrower as of
the corresponding date of the previous year, (B) selected or nominated to become
directors by the board of directors of the Borrower of which a majority of such
board consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority of such board consisted of individuals described in clause (A) and
individuals described in clause (B); notwithstanding the foregoing, Fairholme
Funds, Inc., a Maryland corporation, Fairholme Capital Management, L.L.C., a
Delaware limited liability company, and each of their respective Affiliates (as
defined in the Standstill Agreement referenced below) and officers and directors
(collectively, “Fairholme”) may collectively acquire beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of up to 30% in the aggregate of the
outstanding shares of the Voting Stock of the Borrower, provided that: (1) that
certain Letter Agreement between the Borrower and Fairholme dated April 6, 2009
(“Standstill Agreement”) is in full force and effect; (2) the Standstill Period
(as defined in the Standstill Agreement) has not expired; and (3) neither the
Borrower nor Fairholme shall have failed to observe or perform any material
covenant, term, condition or agreement contained or incorporated by reference in
the Standstill Agreement. For the purposes of this definition, the covenants,
terms, conditions or agreements contained in the Standstill Agreement which are
deemed material shall include, without limitation, those contained in
Sections 1(i), 1(ii) and 2 of the Standstill Agreement.
     SECTION 2.01. New Section 5.40. New Section 5.40 is added to the Credit
Agreement in appropriate order as follows:
     SECTION 5.40. Standstill Agreement. The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, amend, supplement, restate or
otherwise modify the Standstill Agreement without the consent of the Required
Lenders.
     SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment
and the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:
     (a) receipt by the Administrative Agent from each of the parties hereto of
a duly executed counterpart of this Amendment signed by such party;
     (b) the Administrative Agent shall have received resolutions from the
Borrower and Initial Guarantors and other evidence as the Administrative Agent
may reasonably request, respecting the authorization, execution and delivery of
this Amendment; and

2



--------------------------------------------------------------------------------



 



     (c) the fact that the representations and warranties of the Borrower and
Initial Guarantors contained in Section 5 of this Amendment shall be true on and
as of the date hereof.
     SECTION 4. No Other Amendment. Except for the amendments set forth above
and those contained in the First Amendment to Credit Agreement dated October 30,
2008 (“First Amendment”), the Second Amendment to Credit Agreement dated
February 20, 2009 (“Second Amendment”), the text of the Credit Agreement shall
remain unchanged and in full force and effect. On and after the Third Amendment
Effective Date, all references to the Credit Agreement in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by the First
Amendment, the Second Amendment and this Amendment. This Amendment is not
intended to effect, nor shall it be construed as, a novation. The Credit
Agreement, the First Amendment, the Second Amendment and this Amendment shall be
construed together as a single agreement. This Amendment shall constitute a Loan
Document under the terms of the Credit Agreement. Nothing herein contained shall
waive, annul, vary or affect any provision, condition, covenant or agreement
contained in the Credit Agreement, except as herein amended, nor affect nor
impair any rights, powers or remedies under the Credit Agreement as hereby
amended. The Lenders and the Administrative Agent do hereby reserve all of their
rights and remedies against all parties who may be or may hereafter become
secondarily liable for the repayment of the Notes. The Borrower and Initial
Guarantors promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as
heretofore and hereby amended, and the other Loan Documents being hereby
ratified and affirmed. The Borrower and Initial Guarantors hereby expressly
agree that the Credit Agreement, as amended, and the other Loan Documents are in
full force and effect.
     SECTION 5. Representations and Warranties. The Borrower and Initial
Guarantors hereby represent and warrant to each of the Lenders as follows:
     (a) No Default or Event of Default under the Credit Agreement or any other
Loan Document has occurred and is continuing unwaived by the Lenders on the date
hereof.
     (b) The Borrower and Initial Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
     (c) This Amendment has been duly authorized, validly executed and delivered
by one or more authorized officers of the Borrower and Initial Guarantors and
constitutes the legal, valid and binding obligations of the Borrower and Initial
Guarantors enforceable against them in accordance with its terms, provided that
such enforceability is subject to general principles of equity.
     (d) The execution and delivery of this Amendment and the performance by the
Borrower and Initial Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Initial Guarantor, nor be
in contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Initial Guarantor that is
a corporation, the articles of organization or operating agreement of any

3



--------------------------------------------------------------------------------



 



Initial Guarantor that is a limited liability company, or the provision of any
statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which any Borrower, or any Initial Guarantor is party or by
which the assets or properties of the Borrower and Initial Guarantors are or may
become bound.
          SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
          SECTION 7. Governing Law. This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.
          SECTION 8. Effective Date. This Amendment shall be effective as of
May 1, 2009 (“Third Amendment Effective Date”).
          SECTION 9. Amendment Fee. On the date hereof, the Borrower and the
Initial Guarantors shall pay to the Administrative Agent for the ratable account
of each Lender an amendment fee in an amount equal to the product of: (i) the
amount of such Lender’s Revolver Commitment, times (ii) 0.07%.
[The remainder of this page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

                  THE ST. JOE COMPANY
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
      [CORPORATE SEAL]    
 
                ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
      [CORPORATE SEAL]    
 
                ST. JOE FINANCE COMPANY
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
      [CORPORATE SEAL]    
 
                ST. JOE RESIDENTIAL ACQUISITIONS, INC.
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
      [CORPORATE SEAL]    

5



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY,         as Administrative
Agent and as a Lender    
 
           
 
  By:   /s/ Christopher E. Verwoerdt   (SEAL)
 
           
 
  Name:   Christopher E. Verwoerdt    
 
  Title:   Senior Vice President    

6